Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 11, 14-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raszkowski (US 2005/0206349)
  [Claim 11] Regarding claim 11, Raszkowski discloses a hybrid module (10) for a powertrain of a motor vehicle, comprising: a rotational axis defining an axial direction; a housing (14); a first support bearing (34-38);
a second support bearing (34-38) arranged at a distance from the first support bearing in the axial direction to form a receiving space therebetween (FIG 1, the housing 14 is a receiving space); an intermediate shaft (20) mounted by the first support bearing and st-4th 26-32) arranged to be coupled to an electric machine (14-16); and connected for conjoint rotation with the intermediate shaft (Dictionary.com defines conjoint as “joined together; united; combined; associated.” Here, the shafts, motors, bearing and clutched are connected to provide a torque path); and a sensor device (130A) comprising at least one part arranged in the receiving space (FIG 1).
[Claim 14] Regarding claim 14, Raszkowski discloses the hybrid module of claim 11, wherein the first support bearing and the second support bearing are each arranged on a radial outer side of the intermediate shaft (FIG 1).
 [Claim 15] Regarding claim 15, Raszkowski discloses the hybrid module of claim 11 wherein the sensor device comprises at least one sensor arranged in the receiving space (FIG 1).
[Claim 16] Regarding claim 16, Raszkowski discloses the hybrid module of claim 15, wherein the at least one sensor is designed to detect a rotational speed, a temperature, a torque or a position (1130A is a speed sensor).
[Claim 22] Regarding claim 22, Raszkowski discloses a hybrid powertrain for a motor vehicle, comprising the hybrid module of claim (10 is connected to the engine, see paragraph [0017])


    PNG
    media_image1.png
    980
    775
    media_image1.png
    Greyscale





Allowable Subject Matter
Claims 12-13, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or otherwise teach: Each limitation in claim 11 and the housing comprises a partition wall extending in a radial direction; and the first support bearing and the second support bearing are each mounted on a radial inner side of the partition wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3618                                                                                                                                                                                               
/JOHN D WALTERS/           Primary Examiner, Art Unit 3618